Citation Nr: 1001380	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to 
October 1955, and from October 1955 to April 1958.  The 
Veteran passed away In August, 2004, and the appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Louisville, Kentucky.  After the 
appellant began her appeal on the above rating decision, she 
presented testimony before the Board via a videoconference 
hearing in November 2008. A transcript of that hearing was 
produced and has been included in the claims folder for 
review.

In January 2009, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 ); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death. Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In the instant case, the 
VCAA letter provided to the appellant did not comply with 
these requirements.  In the present case, the notice informed 
the appellant of the evidence necessary to support a claim 
for DIC benefits.  However, the letter did not inform the 
appellant of the disability for which the Veteran was 
service-connected or of the evidence required to support a 
claim for benefits based on a disability that was not yet 
service connected.  Therefore, the appellant has not been 
provided a notice which complies with the Hupp requirements 
and, therefore, the case must be remanded for a corrected 
notice.

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing these matters should be provided on 
remand.

Accordingly, the case is REMANDED for the following:

1.  Send the appellant a VCAA notice 
letter that complies with the 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2009) that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
outlined by the Court in Hupp.  Also, 
advise the appellant that an effective 
date will be assigned if DIC benefits are 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman.

2.  Following completion of the above, 
any additional development deemed 
appropriate should be undertaken.  The 
claim should then be returned to the 
Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


